Citation Nr: 0329541	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension, 
secondarily caused by service connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 25 years of active duty service and 
retired in May 1979.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.

In a March 2002 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
carpal tunnel syndrome (CTS).  The RO has yet to address this 
matter, however, the issue was previously addressed and 
denied by the RO in a final May 1995 rating decision.  Thus, 
the issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for CTS is referred to the RO for any necessary 
action.  


REMAND

In September 2001, the RO requested that the veteran be 
examined and that a medical opinion be submitted as to the 
etiology of the claimant's hypertension.  The RO's September 
2001 memorandum raised several questions to be answered by 
the medical examiner.  A February 2002 VA examination report 
addressed one of the questions raised by the September 2001 
RO memorandum (the likelihood that hypertension was 
secondarily caused by service-connected diabetes); however, 
none of the other questions were addressed (e.g., whether 
hypertension was aggravated by diabetes, and the degree of 
aggravation, if any). 

In addition, an October 1967 service medical report indicates 
that the veteran had a fasting blood sugar of 128 and that 
trace sugar was found in the urine.  It is noted that a three 
hour glucose tolerance test was ordered.  The February 2002 
VA examination has not addressed the significance of this, 
albeit isolated, finding in determining the etiology of 
hypertension.  (In this regard, the opinion offered in 
February 2002 appears to hinge on finding that hypertension 
preceded the onset of diabetes mellitus.)

It is further noted that the veteran has been on Social 
Security disability since 1982. The Administrative Law 
Judge's decision is of record; however, the supporting 
medical records from the Social Security Administration have 
not been associated with the claims file.  While the Social 
Security Administrative Law Judge's decision indicates that 
disability was awarded on bases other than hypertension or 
diabetes, the Board finds that it is necessary that all 
supporting documents be obtained, as there is the possibility 
that there may be pertinent records.  

In a January 2003 statement, the veteran reported that since 
1979, he had been receiving treatment from the Togus, Maine, 
VA Medical Center (VAMC).  While records from the Togus, 
Maine, VAMC, dating back to 1979 are of record, it is not 
clear if these records include all available treatment 
reports.  Thus, the RO should make a request for a complete 
copy of all inpatient and outpatient records from the Togus 
VAMC from 1979 to the present.  

The RO must ensure that all development necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002), have been 
accomplished.  In addition, it is noted that in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-10 (Fed. Cir. Sept. 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that a full year is allowed to respond 
to a VCAA notice, and correct the notice provided in a March 
2001 letter. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

2.  The RO should also send the veteran 
a letter notifying him that he has one 
year to submit pertinent evidence needed 
to substantiate his claim.  The date of 
mailing the letter to the claimant 
begins the one-year period.  Inform the 
claimant that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.  

3.  The RO should take the appropriate 
measures to obtain the veteran's Social 
Security disability records, to include 
all supporting medical documents.

4.  The RO should take the appropriate 
measures to obtain the veteran's 
inpatient and outpatient treatment 
records from the Togus, Maine, VAMC, for 
the period from 1979 to the present.  

5.  The RO should then schedule the 
veteran for a VA examination to 
determine the etiology of the 
hypertension.  The examiner is 
specifically asked to review and comment 
on the service medical records, 
particularly records which document 
elevated blood sugar, sugar in the 
urine, and the requirement to undergo a 
glucose tolerance test.  The examiner 
should then state whether it is at least 
as likely as not that hypertension was 
caused by diabetes.  If not, the 
examiner must state whether it is at 
least as likely as not that diabetes has 
aggravated the veteran's hypertension.  
If so, the examiner is to indicate the 
degree of aggravation caused by 
diabetes.  A complete rationale must be 
offered for any opinion expressed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




